Exterran Holdings and Exterran Partners Report Third Quarter 2009 Results HOUSTON, November 5, 2009 – Exterran Holdings, Inc. (NYSE: EXH) and Exterran Partners, L.P. (NASDAQ: EXLP) today reported financial results for the third quarter Exterran Holdings, Inc. Financial Results Exterran Holdings reported net income attributable to Exterran stockholders for the third quarter 2009 of $18.2 million, or $0.30 per diluted share, compared to a net loss attributable to Exterran stockholders for the second quarter 2009 of $530.8 million, or $8.66 per diluted share, and net income attributable to Exterran stockholders for the third quarter 2008 of $37.0 million, or $0.57 per diluted share. Net income from continuing operations attributable to Exterran stockholders for the third quarter 2009 was $24.8 million, or $0.38 per diluted share, excluding pretax charges that totaled $3.6 million, including a $2.6 million restructuring charge related to the consolidation of our fabrication facilities in North America and a $1.0 million charge related to our investments in non-consolidated affiliates in Venezuela.Due to the expropriation of our assets and operations in Venezuela, our Venezuelan contract operations and aftermarket services businesses are reflected as discontinued operations in our current and prior period financial results. Net income from continuing operations for the second quarter 2009 attributable to Exterran stockholders, excluding charges, was $24.4 million, or $0.39 per diluted share, and net income from continuing operations for the third quarter 2008 attributable to Exterran stockholders, excluding charges, was $24.0 million, or $0.37 per diluted share. Revenue was $679.7 million for the third quarter 2009, compared to $678.0 million for the second quarter 2009 and $756.3 million for the third quarter 2008.EBITDA, as adjusted (as defined below), was $161.1 million for the third quarter 2009, compared to $151.4 million for the second quarter 2009 and $172.4 million for the third quarter 2008. Ernie L.
